Citation Nr: 1428637	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  13-00 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for residuals of a cold injury to the lower extremities, to include peripheral neuropathy, a leg disorder with paralysis, Raynaud's phenomenon, and a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Calvin Hensen, Attorney


ATTORNEY FOR THE BOARD

J. Fussell



INTRODUCTION

The Veteran served on active duty from June 1951 to October 1954.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).


FINDING OF FACT

Disabilities of the legs and feet, including any residuals of a cold injury to the lower extremities, peripheral neuropathy, a leg disorder with paralysis, Raynaud's phenomenon, and a bilateral foot disorder, are either not clinically demonstrated or first manifested years after active service and are unrelated to any event during service, including exposure to cold and rainy weather.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a cold injury to the lower extremities, to include peripheral neuropathy, a leg disorder with paralysis, Raynaud's phenomenon, and a bilateral foot disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

In October 2010 the RO provided the Veteran with appropriate notice of how to substantiate his September 2010 claim for a leg disorder which he described as paralysis due to exposure to rainy and cold weather, and of the respective evidence gathering duties, as well as information about effective dates and ratings for service-connected disorders.  He was given similar notice in September 2011 to the extent that his claim included his feet.  He was given notice by letter in March 2012 as to cold injury, peripheral neuropathy, and Raynaud's phenomenon.   See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation.  38 U.S.C.A. § 5103A.  All identified and available post-service treatment records have been secured.  The available service treatment records and VA treatment records are on file.  The September 2011 statement of the case informed the Veteran that certain VA treatment records, including those from 1952 to 2002, could not be found.  

Also, following the January 2014 Board remand for an examination to obtain a nexus opinion, the Veteran failed to attend an examination scheduled in February 2014.  He has not offered any reason for not attending that examination.  In this regard, the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (finding that if a veteran wishes help, he cannot passively wait for it).  

Thus, an opinion was obtained in March 2014 from a VA physician upon a review of the claim files.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The adequacy of this opinion has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Accordingly there has been substantial compliance with the Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The service treatment records are negative for complaints, treatment, evaluations, findings or diagnoses of disability of the lower extremities, including the feet.  The October 1954 examination for separation found that the Veteran's lower extremities and feet were normal.  In the Veteran's original claim in November 1954 for VA compensation, he made no reference to disability of the lower extremities or feet, nor did the lay statements received in December 1954.  Similarly, a November 1955 VA examination found no abnormalities of the Veteran's lower extremities or feet.  

VA outpatient treatment records in January 2002 report the onset of diabetes in 1997 and an arthroscopic procedure on each knee in 1987.  The assessments in that same month included osteoarthritis.  In May 2002, it was noted that the Veteran had a stroke in 1989, and in June 2002 that he had onchomycosis.  The Veteran was hospitalized in March 2003, when it was noted that x-rays revealed a possible "vesical necrosis" of the left femoral head, but on the clinical examination, the right hip was worse than the left hip.  

In September 2010, the Veteran filed a claim for service connection for a leg disorder, which he described as paralysis due to exposure to rainy and cold weather.  In October 2010 the Veteran submitted a photograph of himself during military service, with the typed notation that the photograph was taken in 1952 and was evidence that he was not provided with winter gear and was exposed to water eight hours of the day in cold weather.  Thereafter, a VA Doppler study of the Veteran's lower extremities in November 2010 was suggestive of moderate atherosclerotic disease, and was consistent with claudication.  

A May 2011 statement from a service comrade reflects that when stationed in England the Veteran was exposed to rain, snow, and cold winter wind while on guard duty without winter gear.  The service comrade noted that due to inadequate foot protection the Veteran had sought medical help for "foot/leg" ailments for which he received medication.  

VA outpatient treatment in April 2011, reported that the Veteran had onchomycosis, and mild hammertoe deformities of both feet.  In October 2011, the Veteran claimed that due to cold weather trauma he had cold sensitization, nocturnal pain, peripheral neuropathy, and Raynaud's phenomenon.   

On VA examination in May 2012, the examining physician noted the Veteran's medical history of diabetes mellitus, stroke, irregular heartbeat, and arthritis of the hip.  

A VA physician stated that the Veteran had numerous VA general and podiatry treatment since 2002.  Based on reviewing all entries, the examiner did not find any suggestions or complaints of cold injury throughout any of those records.  In fact, the review of records found no actual complaints, nor any complaints even remotely related to a cold injury or cold sensitization related to military service.  The Veteran was a longstanding diabetic.  The physician noted that while there was an indication that there were two entries where sensory change in the extremities were noted, the vast majority of visits made no mention of anything remotely related to a cold injury or cold injury residuals.  The physician further opined that in cases of extensive cold exposure/cold injury, such symptoms are usually present for many, many years, and continued, with similar complaints revolving around them, which the Veteran in this case did not mention at all.  The physician stated that diabetes could easily cause sensory changes.  The physician noted that if true residuals of cold exposure/cold injury were present they would have been mentioned much more often over so many years, but they were not.  The examiner noted that the numerous podiatry and diabetic care provider visits made no mention of the typical cold injury/exposure symptoms and findings.  

The opining physician summarized that a review of all available records showed no residuals of a specific cold injury or injuries related to military service.  The physician state that although the Veteran had an atherosclerotic process in the lower extremities, noted in 2010, this was most likely associated with natural progression of that disease with aging.  The physician stated there was no evidence that there was a current disability of the feet or legs as a residual of a claimed cold injury during service.  Moreover, there was no evidence to suggest or support any aggravation.  

Service connection is warranted for disability incurred or aggravated during active service or by application of certain rebuttable presumptions.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303, 3.307, 3.309.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.303(d).  

Initially, it must be noted that while the Veteran has claimed service connection for multiple disabilities of the legs and feet, there is no diagnosis by a medical professional that the Veteran now has or has ever had Raynaud's phenomenon.  While competent to attest to symptoms he has experienced the Veteran is not competent to diagnosis Raynaud's phenomenon as this is beyond simple observation of cause-and-effect.  

The opinion obtained in 2014 observed that the service treatment records were negative, but that the postservice records were also negative for many years after service, during which time the Veteran had ample opportunity and would have been expected to complain of symptoms of his lower extremities and feet, but did not.  Rather, much of his symptomatology manifested after he developed systemic arthritis, diabetes, and atherosclerosis, as well as a cerebrovascular accident.  

Accordingly, the Board finds that the greater weight of the probative evidence is against the claim.  Thus, service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Service connection for residuals of a cold injury to the lower extremities, to include peripheral neuropathy, a leg disorder with paralysis, Raynaud's phenomenon, and a bilateral foot disorder is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


